Citation Nr: 0514469	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  02-05 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran served honorably in the United States Air Force 
from September 1967 to September 1971.

This appeal arises from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that in pertinent part denied 
entitlement to service connection for PTSD.  The veteran 
appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.

In January 2003, the Board denied entitlement to service 
connection for PTSD.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (CAVC).  In an 
order dated October 5, 2004, the CAVC vacated the Board 
decision and remanded it for readjudication.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
of action that will be required on his part.


REMAND

In this case, the PTSD diagnosis remains in controversy.  A 
VA staff psychiatrist has evaluated the veteran and offered 
an Axis I diagnosis of PTSD based on stressful events in 
Vietnam (see August 27, 2001 VA Psychiatry Note).  The staff 
psychiatrist also offered the PTSD diagnosis after successive 
psychiatric counseling sessions dated as recently as February 
2002.  The staff psychiatrist signed a VA employability 
Assessment Form on September 25, 2001, certifying that the 
veteran was permanently disabled, based on clinical history 
and on mental status examination, due to primary diagnoses of 
Major Depression, Recurrent; Panic Disorder without 
agoraphobia; and, PTSD, Chronic.  

The veteran underwent a VA compensation examination for PTSD 
in November 2001.  During the examination, the veteran 
reported having been fired upon while in convoys and that he 
experience rocket attacks while at Da Nang.  He saw many dead 
people while in Cambodia.  He feared leaches, booby traps, 
puny sticks, snakes, bugs, and etc.  He also reported that he 
was traumatized by the way he was treated after returning 
home.  The examining VA staff psychologist noted that the 
veteran certainly had depression, but he developed an anxiety 
disorder over events that had nothing to do with Vietnam.  
The psychologist then noted that anxiety had aggravated any 
PTSD symptoms, also complicated by alcoholism.  The 
psychologist offered Axis I diagnoses of alcohol dependence 
currently in only short-term full remission; panic disorder 
with agoraphobia; and, major depressive disorder, recurrent.  
The psychologist concluded that the symptoms did not meet 
DSM-IV (American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) 
(1994)) diagnostic criteria for PTSD in terms of identified 
stressors or full symptom pattern.  

The Court interpreted the VA examination as, at points, 
conceding the existence of PTSD, and criticized it for not 
commenting on the clinical diagnoses of PTSD.

The Board notes that the most recent VA psychiatric treatment 
record in the claims file is dated in July 2002, and shows 
that the veteran was to return to the clinic in three months.  
VA has a duty to seek relevant and adequately identified 
treatment records.  38 U.S.C.A. § 5103A(b), (c) (West 2002).

The VA outpatient treatment records also reflect that the 
veteran had applied for Social Security benefits.  VA has a 
duty to seek copies of Social Security decisions, and medical 
records relied upon in making those decisions.  Clarkson v. 
Brown, 4 Vet. App. 565, 567-68 (1993); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 
Vet. App. 181, 187-88 (1992); 38 C.F.R. § 3.159 (1999).

It would be helpful in this case if the veteran were examined 
by a psychiatrist who has not previously examined or treated 
him.  The psychiatrist should review the claims file and 
determine whether the veteran has PTSD, and, if so, whether 
it is related to active military service.  

If the AMC determines that the veteran has not participated 
in combat, the AMC should attempt to obtain independent 
verification of claimed PTSD stressors.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App. 128 (1997); Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
VAOPGCPREC 12-99.  The veteran has reported that he served in 
Vietnam from September 1970 to September 1971, with a "Red 
Horse" team (construction unit) of Squadron 555; however, 
his DD-214 reports that he was assigned to the 554th CES 
(Civil Engineering Squadron), Pacaf (Pacific Air Forces), and 
that he trained as a plumber.  His official personnel file 
(OPF) reflects that he was assigned to the 554 CES at Cam 
Ranh Bay, Vietnam on November 5, 1970, and was reassigned to 
the same squadron at Da Nang on June 9, 1971.  He received 
the Vietnam Service Medal (VSM).  

The veteran recently submitted an Air Force history article 
that notes that in 1965, 12 officers and 388 airmen were 
assigned to RED HORSE, an acronym for Rapid Engineer 
Deployable Heavy Operational Repair Squadron, Engineering.  
By 1967, RED HORSE had grown to six squadrons and over 2, 400 
personnel.  The article notes that RED HORSE personnel were 
frequently called upon to man defensive positions.

Accordingly, this case is remanded for the following action:

1.  The AMC or RO should obtain all 
records of the veteran's psychiatric 
treatment at the Clarksburg, West 
Virginia, VA Medical Center since July 
2002.

2.  The AMC or RO should seek copies of 
all Social Security disability 
determinations and the records relied 
upon in those determinations.

3.  The AMC or RO should schedule a PTSD 
examination, to be conducted by a 
psychiatrist who has not previously seen 
the veteran.  The claims file should be 
made available to the psychiatrist for 
review prior to the examination and the 
psychiatrist should note that review in 
the report.  

The psychiatrist is asked offer a 
diagnosis of any mental disorder found.  
For any mental disorder found, the 
psychiatrist is asked to determine 
whether it is at least as likely as not 
(50 percent or greater probability) that 
it has been caused by or aggravated by 
active military service.  

If the psychiatrist diagnoses PTSD, the 
supporting stressors should be 
specifically noted.

If the psychiatrist finds that the 
diagnosis of PTSD is not warranted, the 
psychiatrist should specify the criteria 
that are not met, and should comment on 
the outpatient treatment records noting 
that diagnosis.

The psychiatrist should offer a complete 
rationale for any conclusions.

4.  If PTSD is found on the examination, 
the AMC or RO should determine whether 
the veteran is a combat veteran.  If it 
is determined that the veteran has 
participated in combat, the AMC or RO may 
adjudicate the claim on that basis.  

5.  If the veteran is found not to have 
participated in combat with the enemy, 
the AMC or RO should prepare a summary of 
all of the claimed stressors.  This 
summary and any additional information 
should be sent to the U. S. Armed 
Services Center for Research of Unit 
Records (CRUR).  Ask CRUR to provide any 
information, which might corroborate the 
veteran's alleged stressors, including 
any morning reports, after-action 
reports, lessons learned, unit historical 
records, records of enemy attacks on Cam 
Ranh Bay and Da Nang, among others.  The 
relevant period for Cam Ranh Bay is from 
November 5, 1970 to June 9, 1971.  The 
relevant period for Da Nang is from June 
9, 1971, to September 1971.  The veteran 
also reported convoying to Cambodia, 
including to Phnom Penh, although he gave 
no approximate date.

If CRUR requires additional information 
to conduct relevant searches, such 
information should be requested from the 
veteran.

6.  After ensuring that the above 
development is completed, and that the 
examination report contains all requested 
opinions, the AMC or RO should 
readjudicate the issue.  In the event 
that any action taken remains adverse to 
the veteran, he should be provided with a 
supplemental statement of the case, and 
an opportunity to respond.  Thereafter, 
the case should again be returned to the 
Board.

The Board intimates no opinion, legal or factual, as to the 
ultimate disposition in this matter.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2004).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



